Decision
On March 29, 2001, the defendant was sentenced to a four (4) year commitment to the Department of Corrections for violations of the conditions of a suspended sentence for the offense of DUI, a felony.
On September 21, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Peter Bovingdon. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed at this time.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the April 2002, meeting of the Sentence Review Board, based on the fact that this revocation falls under the Giddings decision and another revocation hearing will be required in the original sentencing court.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.